 344DECISIONSOF NATIONAL LABOR RELATIONS BOARDBaptist Hospital,Inc. and Local150-T,Service Em-ployees International Union,AFL-CIO. Cases 26-CA-5331-1 and 26-CA-5331-2March26, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINSAND PENELLOOn August 26, 1975, Administrative Law JudgeMorton D.Friedman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counselfiled cross-exceptions and a supporting brief. An am-icus curiaebrief was filed by the Tennessee HospitalAssociation, Inc.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order, as modified herein.We agree with the findings of the AdministrativeLaw Judge except his finding that Respondent didnot violate Section 8(a)(1) of the Act by ejectingClyde French from its cafeteria? In addition, we findthat Respondent violated Section 8(a)(3) and (1) byreducing the number of days French has workedsince September16, 1974.3With respect to the latter finding, it is clear thatRespondent has discriminated against French by re-ducing his days of work as a PRN employee afterSeptember16, 1974. The record shows that prior to'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's establishedpolicynot to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc.,91NLRB 544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951).We havecarefullyexamined the record and find no basis for reversing his findings.We hereby correct certain inadvertent errors made by the AdministrativeLaw Judge: (1) The Administrative Law Judge at sec. III.C,3. par.4, foundthat two full-time nursing assistants were hired on the second shift betweenOctober 10,1974, and the middleof November.whereas at sec.111,B.2. par.24, he correctly found that they were assigned to the third shift;(2) theAdministrative Law Judge at sec.III,B,2, par.7, found thatFrench hadbeen assigned to work on September27, 1974,whereas the record showsthat he was assigned to work on September 28.2While we agree with the Administrative Law Judge's finding thatRespondent's no-solicitation rule violated Section 8(axl), we do so for thereasons fully set forth in our opinion inSt.John'sHospital &SchoolofNursing,222 NLRBNo. 182(1976).3The Administrative Law Judge found that in light of his finding thatRespondent violated Sec.8(aX3) and(1) by failing to offer full-time work toFrench it was unnecessary to decide this issue.French's activities on behalf of the Service Employ-ees InternationalUnion beginning in September1974 he was regularly assigned work. Between Feb-ruary 17 and May 12, 1974, French worked on week-ends as a PRN employee during the second or 3-11p.m. shift. In that 13-week period, he worked an av-erage of almost 3 days each week.4 At his request, hewas subsequently assigned to full-time duty on thesecond shift from May 13 until September 15. Dur-ing that 18-week period, he worked an average of 5days each week.In the first 3 weeks of September, French distribut-ed handbills and solicited employees to sign unionauthorization cards. This activity was carried out onhis break periods and before or after work in loca-tions such as the hospital cafeteria, the snackbars, thelockerrooms, and on the sidewalks outside the build-ing. It is undisputed that Respondent was fully awareof this activity.Moreover, French testified that whenhe told Supervisor Lightford on September 16 that hewas not worried about Respondent's knowledge ofhisunion activities Lightford said, "We will seeabout that."On September 2, French's request to return toPRN status beginning September 16 was approved.Thereafter, on September 19, Supervisor Lightfordscheduled him for second-shift work on September21, 22, 28, and 29. On September 17, French also -requested first-shift work on September 21 and 22.When he repeated his request on September 19, hewas told by Lightford that his assigned work for Sep-tember 21 and 22 had been canceled. On September20, French received a letter from Respondent post-marked September 16. The letter informed him thatnot only had the September 21 and 22 assignmentsbeen canceled but that he was no longer scheduled towork on September 28 and 29. According to French'scredited testimony, this was the first time in his al-most 3 years of employment with Respondent thathis scheduled work had been canceled.On September 22, French visited the hospital andasked Lightford if he needed any extra help that day.Lightford told him that he did and referred him toAssistantDirector Hamilton. She assigned him towork on the second shift that day and also scheduledhim to work on September 27 and 29.During his break on the evening of September 22,French solicited employees in the hospital cafeteria.Thereafter, on September 26, after soliciting employ-ees and distributing union literature on the sidewalkoutside the hospital, French examined the nursingassignment book and discovered that his scheduledHowever, Respondent states that PRN employees are not guaranteed aset numberof workdayseach week.They are used by thehospital to fill infor absent or vacationing employees or on the basis of patient care require-ments.223 NLRB No. 34 BAPTIST HOSPITAL345work for September 27 and 29 had been canceled.When he entered Assistant Director Hamilton's of-fice,he received a written reprimand which statedthat he had violated Respondent's rulesby overstay-ing hisbreak on September 22 and interfering withthe work of on-duty employees. He asked her whyhis scheduled work had been canceled. She told him,"The hospital didn't need employees like me whoviolated theirrules."Between September 16, 1974, and the date of thehearing in April 1975, French received offers fromRespondent for only about 11 days of work. Al-though he requested PRN work on the second shiftonly, after September 22 he was given no work as-signmentson that shift. In spite of his request forweekend work, the few offers which he received werefrom Monday through Friday. In this regard, Frenchtestified that Supervisor Lightford told him on Octo-ber 13 that he had been instructed not to workFrench on weekends but only on weekdays when theadministrators were around.We find that since September 16, 1974, Respon-dent has discriminated against French by reducingthe number of his workassignments. In support ofthis finding we rely on: (1) the substantial decrease inthe days of work offered to French since he com-menced his union activities; (2) Respondent's suddenand unprecedented cancellation of French's sched-uled workassignments; (3) contrary to past practice,Respondent refused to honor French's preference forsecond-shift work on weekends; (4) evidence that,contrary to Respondent's claim that it was economiz-ing bydecreasingthe use of PRN employees afterSeptember 22, between that date and the date of thehearing employees have consistently worked over-timeon the second shift, including September 21, 27,and 29 when French had originally been scheduledto work; and (5) testimony by French that, when hewent into the nursing services office in November toroutinely check the assignment book, Mrs. Mathistold him, "I don't think they want you looking at it."Accordingly, we find that Respondent has therebyviolated Section 8(a)(3) and (l).5We also find that Respondent violated Section8(a)(1) by ejecting French from its cafeteria. Around6 p.m. on January 30, 1975, French went to the hos-pital to pick up his paycheck and stopped by thecafeteriato see somefriends. After a few minutes hespotted Charge Nurse Edens sitting in the cafeteria,S The AdministrativeLaw Judgeprovidedfor,inter alia,a make-wholeremedy for French withrespect to Respondent's failure to assign him full-time work.The remedy is effectivefrom October 10, 1975, the date whenFrench requested full-time status.Since the time periodscovered by thatunfair labor practice and the instant unfair labor practiceoverlap afterOctober 10,our remedy for Respondent's withholdingof PRN work fromFrench will cover the period between September16 and October 10.but as he walked to her table Assistant Vice Presi-dentHampton stopped him. French testified thatHampton told him, "French, you know what I toldyou the last time you were here." 6 Hampton thenasked him to leave the cafeteria. When French in-quired, "Isn't this open to the public?" Hampton an-swered, "Not for you it isn't, French." French re-fused to leave and proceeded to Charge NurseEdens' table.A few minutes later, two securityguards asked him to leave, whereupon he was escort-ed out of the building.TheAdministrativeLaw Judge found thatRespondent's ejection of French constituted lawfulenforcement of its rule that "Employees are not per-mitted to receive visitors while on hospital duty." Wedisagree.According to French's testimony, prior tohis activities on behalf of the Union, he had on anumber of occasions similarly visited other employ-ees.He had never been reprimanded. We have takeninto account this testimony, as well as his testimonythat Hampton told him that the hospital's public caf-eteria was open to everyone but him. We find thatRespondent's ejection of French from its cafeteriawas an expression of its antipathy towards him be-cause of his union activities. Such conduct is viola-tive of Section 8(a)(1) of the Act.THE REMEDYWe have found in agreement with the Administra-tive Law Judge that the Respondent engaged in con-duct violative of Section 8(a)(1) and of Section8(a)(3) and (1) and, accordingly, we adopt his remed-ial recommendations in that regard. However, wehave found, contrary to the Administrative LawJudge, that the Respondent has engaged in an addi-tional unfair labor practice in violation of Section8(a)(1) of the Act. We therefore order that the Re-spondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.In addition, we have found that Respondent haswithheld PRN work from Clyde French in violationof Section 8(a)(3) and (1) of the Act. We shall orderthat he be made whole for any loss of pay or otherbenefits sustained as the result of the Respondent'swithholding of work from him between September 16and October 10, 1974, computed as provided inF.W.Woolworth Company,90 NLRB 289 (1950),andIsisPlumbing & Heating Co.,138NLRB 716(1962).Upon the basis of the foregoing findings of fact6Hampton was referring to his role in terminating a conversation be-tween French and two other employees on the evening of December 26,1974, 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDand upon the record as a whole, we make the follow-ing:CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Local 150-T, Service Employees InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By promulgating and maintaining a no-solicita-tion rule which prohibits employees from solicitingfor the Union during their nonwork time in areas ofthe hospital other than immediate patient care areas,Respondent has violated Section 8(a)(1) of the Act.4.By discriminatorily reprimanding employeeClydeRussell Frenchon October 26, 1974, Respon-dent has violated Section 8(a)(3) and (1) of the Act.5.By discriminatorily refusing full-time work as-signmentsto employee French on and after October10, 1974, the Respondent has violated and is violat-ing Section 8(a)(3) and (1) of the Act.6.By discriminatorilywithholding PRN workfrom employee French after September 16, 1974, theRespondent has violated and is violating Section8(a)(3) and (1) of the Act.7.By ejecting French from its public cafeteria, theRespondent has violated Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Bap-tistHospital, Inc., Nashville, Tennessee, its officers,agents, successors,and assigns,shall take the actionset forth in the said recommended Order, as so modi-fied:1.Delete paragraph 1(a) and substitute in lieuthereof the following:"(a) Promulgating, maintaining in effect, enforc-ing, or applying any rule or regulation prohibiting itsemployees from soliciting on behalf of any labor or-ganization during their nonworking time in any areaof its hospital other than immediate patient care ar-eas."2. Insert the following paragraphs after paragraph1(b) and reletter subsequent paragraphs accordingly:"(c)Withholding work from any of its employeesfor engaging in union or other protected concertedactivities.""(d) Ejecting any of its employees from thehospital's public cafeteria for engaging in union orother protected concerted activities."3. Insert the following paragraph after paragraph2(a) and reletter subsequent paragraphs accordingly:"(b)Make ClydeRussellFrench whole for anyloss of earnings he may have suffered between Sep-tember 16 and October 10, 1974, by reason of thediscrimination against him in the manner set forth inthe section of this Decision entitled `The Remedy."'4.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promulgate, maintain in effect,enforce, or apply any rule or regulation prohib-iting you from soliciting on behalf of any labororganization during your nonworking time inany area of the hospital other than immediatepatient care areas.WE HEREBY RESCIND the rule promulgated Oc-tober 4, 1974, to the extent that it prohibits youfrom soliciting on behalf of a labor organizationduring your nonworking time in any area of thehospital other than immediate patient care ar-eas.WE WILL NOT issue reprimands or otherwisediscipline you for engaging in union or protect-ed concerted activities.WE WILL NOT refuse employment to or with-hold work from any of our employees becausethey engage in union or protected concerted ac-tivities.WE WILL NOT eject employees from our publiccafeteria because they engage in union or pro-tected concerted activities.WE WILL offer Clyde Russell French immedi-ate employment as a full-timenurses assistant,or a substantially equivalent position at whichposition he would have been employed had henot been discriminated against, without preju-dice to his seniority or other rights and privilegeshe might have acquired, dismissing, if necessary,any persons hired on or after October 10, 1974.WE WILL make whole Clyde Russell Frenchfor any loss of earnings or other benefits he mayhave suffered by our refusal to offer him full- BAPTIST HOSPITALtime work and by our withholding of PRN workfrom him.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour right to form, join, or assist or be repre-sented by Local 150-T, Service Employees In-ternationalUnion, AFL-CIO, or any other la-bor organization, to bargain collectively throughrepresentatives of your own choosing, or engagein other concerted or protected activity for thepurpose of collective bargaining or any othermutual aid or protection or to refrain from anyor all such activities.All our employees are free to become or remain orrefrain from becoming or remaining members of Lo-cal 150-T, Service Employees International Union,AFL-CIO, or any other labor organization.BAPTIST HOSPITAL, INC.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Uponan originalcharge in Case 26-CA-5331 filed on October11, 1974, anda first amendedcharge filed in Case 26-CA-5331-1 on December 2, 1974,an originalcharge in Case26-CA-5331-2 filed October 15, 1974, and a first amendedcharge inCase 26-CA-5331-2 filed December 2, 1974, allfiledby Local 150-T, Service Employees InternationalUnion, AFL-CIO,hereinaftercalled the Union, the Re-gionalDirectorfor Region26 of the National Labor Rela-tions Board,herein calledthe Board, issued a complaint onDecember 4, 1974,1 on behalf of the General Counsel ofthe Board against Baptist-Hospital, Inc., herein called theHospitalor theRespondent,alleging violationsof Section8(a)(1) and(3) of the National Labor Relations Act, asamended(29 U.S.C., Sec. 151et seq.),herein called the Act.In its dulyfiled answerto the complaint, the Respondent,while admitting certain allegationsof the complaint, de-niedthe commissionof any unfair labor practices.Pursuant to notice, the hearing in this case was held inNashville,Tennessee,on April 1 and 2, 1975. All partieswere represented and were afforded full opportunity to beheard to introduce relevant evidence, to present oral argu-ment, and to file briefs. Briefs were filed by Counsel for theGeneral Counsel and the Respondent. Upon considerationof the entire record,includingthe briefs of the parties, andupon my observationof each witnessappearing before me,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENT347The Respondent, a corporation doing business in theState of Tennessee, operates a nonprofit hospital providinghealth care services in Nashville, Tennessee. During the12-month period immediately preceding the issuance of thecomplaint herein, a representative period, the Respondentreceived gross revenue for services rendered to patients atthe said Hospital in an amountin excessof $250,000.It is admitted, and I find, that Respondent is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labor orga-nization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and IssuesIn substance, the complaint, as amended at the hearing,alleges that the Respondent promulgated, maintained, andenforced an overly broad no-solicitation, no-distributionrule in violation of Section 8(a)(1) of the Act. The com-plaint furtherallegesthat the Respondent discriminatedagainst employee Clyde Russell French" in violation of Sec-tion 8(a)(3) of the Act by restricting and reducing the num-ber of hours French worked each week and issuing a writ-ten warning to French for engaging in protected concertedand union activities. Additionally, the complaintallegesthat the Respondent violated Section 8(a)(1) by attemptingto deny French access to the Respondent's cafeteria andcausing security guards to eject French.The Respondent's answer, which denies the commissionofany unfair labor practices, is supported by theRespondent's contentions that because of "unusual cir-cumstances," the Respondent's Hospital being a healthcare institution, the aforesaid no-solicitation, no-distribu-tion rule is reasonable and proper and not in violation ofany section of the Act. Furthermore, Respondent contendsthat French's hours of work were not reduced because ofFrench's union activities but rather because of economicconditions within the Hospital and the necessity to reduceoperating costs as much as possible. Moreover, Respon-dent contends that all its other actions toward French werenecessary and proper in order to safeguard the treatmentof its patients and were merely carried out as part of itsprogram of health care and were necessary to insure thesame. .B. The Facts1.The no-solicitation, no-distribution ruleThiscomplaint was amended at the hearing as hereinafter set forth.For some years before October4, 1974,the Respondentmaintained a no-solicitation rule at its Hospital which readas follows: 348DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn order to protect employees from any form of solici-tation,raffle,charity drives,etc., itis strictly prohib-ited for anyone to solicit patients or visitors while onhospital premises without writtenapproval of the Ad-ministrator.Violation of this policy will subject em-ployee to disciplinary action. Employees who discoverpersons making unauthorized solicitation should re-port this immediately to their supervisor.W. T. Victory,Respondent's vice president of personnelservices, testified that the foregoing no-solicitation rule wasbasically designed to keep salesmen out of the Hospital.In approximately early August 1974, the Union com-menced a campaign to organize the Respondent's hospitalemployees. Victory testified that he became aware of theunion campaign at approximately mid-August 1974 whenhe observed representatives of the Union handbilling out-side the Hospital.Also, on August 27, 1974, the National Labor RelationsAct, herein called the Act,was amended to give the Boardjurisdiction over all health care institutions regardless ofwhether they were profit or nonprofit institutions? Victorytestified that enactmentof thisamendmentto the Act ne-cessitated a change in the foregoing no-solicitation clausebecause the Respondent's Hospital, which had hithertobeen exempt from the assertionof jurisdiction by theBoard,now became subject to the Board's jurisdiction andto the various provisions of the Act and the Board's inter-pretations of the Act.Because the Respondent was concerned over theUnion's organizational activities and the possible resultsthereof,and because of the change in the Act, which ren-dered the foregoing no-solicitation rule invalid, the Re-spondent requested its counselto study and survey its per-sonnelpolicies.Respondent'scounselrevisedtheno-solicitation rule so that it would meet both of the fore-going exigencies.The revised no-solicitation rule reads asfollows:The solicitation and distribution policy of BaptistHospital has been revised.Thishas been done to helpprotect theprivacy andrights of employees as well asto help maintain good working environment and ap-pearance throughout the hospital.The policyis as fol-lows:No solicitations of any kind, including solicitations formembershipsor subscriptions, will be permitted byemployees at any time,including work time and non-work time in any area of the Hospital which is accessi-ble to or utilizedby the public. Anyone who does sowill be subject to disciplinary action. In those workareas of the Hospital not accessibleto or utilized bythe public,no solicitation of any kind,including solici-tations for memberships or subscriptions will be per-mitted atany time by employees who are supposed tobe working,or in such a way as to interfere with thework of other employees who are supposed to beworking. Anyone who does so and thereby neglects his2Public Law93-360.93rd Congress.S. 3203, August 27, 1974.workor interfereswith the work of others will likewisebe subject to disciplinary action.No distributions of any kind, including circulars orother printedmaterials, shall be permitted in any workarea at any time.As admitted by Respondent's Vice President Victory,employees are prohibited from either soliciting or distribut-ing unionliterature in any area open to the public or at anyareawhere work is performed. A work area would be de-fined as one in which the Hospital's employees render pa-tientcare.Victory admitted that solicitation as interpretedby the foregoing no-solicitation rule would include the dis-tribution of union cards. The Hospital, according to Victo-ry, does not permit solicitation or distribution under theabove rule in the Hospital's gift shop, the main cafeteria onthe first floor of the central building of the Hospital whichis opento the public visiting patients in the Hospital, theHospital's lobbies, public restrooms, entrances and side-walks leading to the entrances, and parking lot locatedacross the street from the Hospital. It was admitted byVictory that no patient care is performed in any of theseareas,although patients do visit some of the areas uponoccasion if they are sufficiently well to do so. Normally thiswould include ambulatory patients but other patientscould possibly also visitsome of these areas.As noted above, the gift shop that is located on the firstfloor of the central or main building of the Hospital is opento the generalpublic without restriction as is the main cafe-teriawhichseats100 persons. Althoughsomesmall per-centageof the patients eat in this cafeteria, they must re-ceive permissionto do so. The only employees who work inthe cafeteria area are those who work in the dietary depart-ment.These employees work in the kitchen and in the cafe-teria serving line. Normally, other employees enter the caf-eteria only for meals or coffebreaks. Victory admitted thatthe cafeteria is considered an area where employees andthe generalpublic may eat and relax. Although three mealsa day are served in a cafeteria, it is open 24 hours a dayand food may be purchased from vending machines locat-ed in an adjacentareawhen the serving line is closeddown. Additionally, although there are other nonworkingareas in theHospital in which employees may purchasefood from vendingmachines, the cafeteria is the only placein the Hospital where hot foods may be purchased by em-ployees and others.According to Victory, employees are allowed to solicit inany area which is closed to the public and which is notconsidered a work area. Such areas are the employees'loungein the laundry building and on the fourth floorloungein the main building. Also included would be theutility rooms and the nurses stations. The two employeelounges areequipped with vending machines where foodand otheritemsmay be purchased by employees. Theloungein the laundry buildingis somedistance from themain patientcare in the Hospital and therefore not readilyJ The nurses stations are shut off from the publicby glasspartitions.However,all of the patient's records are kept and consultations between thevarious individuals responsible for patient care take place at the nursesstations. It is difficult to understand how this is not considered a work areawhere solicitation is permitted under the above set forth no-solicitation,no-distribution rule. BAPTIST HOSPITAL349accessibleon short breaktime to the employees who workin the main building of the Hospital. The other lounge,which is rather small and will hold only some 25 to 30employees, is located on the fourth or surgery floor of theHospital and is used for the most part only as a relief areafor those individuals whose duties are concerned with thesurgery area.Although the foregoing does not completely describe allof the Hospital areas,itdescribed those main areas withwhich this proceeding is concerned.In connection with the application of the no-solicitation,no-distribution rule, it has been hereinabove set forth thatthe Hospital halls and lobbies which are located on the sideand the front of the Hospital on 20th Avenue and 21stAvenue in Nashville are considered off limits for distribu-tion or solicitation because they are utilized by the publicalthough they are not patient treatment areas. Accordinglythey are not considered work areas. Additionally, there is aparking lot maintained by the Respondent across the streetfrom the main entrance of the Hospital on 20th Avenue.This is for permitted parking by both employees and vis-itors.These areas are also off limits for solicitation anddistribution because of a utilization by the public althoughthey are not work areas .42.ClydeRussell French-union activities-Respondent'sreactionsFrench began to work for the Respondent as a full-timenursing assistanton November 20, 1972. He continued toworkas a full-timeemployee until February 1974. At thattime French, a full-time student at Vanderbilt University inNashville, decided that it would be better for him to workonly part-time at the Hospital. He therefore requested ofhis supervisor,Melvin Lightford, supervisor in charge oftrainingand of nursingassistants, that he be changed to aPRN employee. PRN employees are used as needed, ascontrasted with regular part-time employees who work atregular assignedtimes each week. As a PRN, after Febru-ary 1974 until May 1974, French normally worked 3 days aweek (Thursday, Saturday, and Sunday) on the 3 to I1 p.m.shift.According to French, he would know what times anddays he would work by consulting with Lightford whowould schedule him a week or 2 weeks ahead. This sched-ule was placed on anursing assistants assignment sheet.The records establish that during the period from Febru-ary to May 1974, French did not regularly work exactly 3days, 8 hours a day, each week. The records show that,although for 8 weeks during that period French worked 3days, there were 3 weeks in which he worked only 1 day, Iweek in which he worked 2 days, and 1 week in which heworked 4 days.5At French's request, the school year having come to anend, French requested that he be reassigned and was re-turned tofull-time statusas a nursingassistanton May 13,1974. Also, at his request, French was retained on the 3 toAll of the foregoing from testimony of Respondent's vice president ofpersonnel,W. T. Victory.5These figures were adopted from French's timecards which were re-ceived in evidence.II shift during this full-time working period. He continuedin this capacity until, again, at his request on August 29,1974, French was returned to the PRN pool for the 3 to 11shift.This was because French was again attendingclassesas a full-time student at Vanderbilt University. Accordingto the request form signed by French on August 29, 1974,that he be a PRN on the second, 3 to 11, shift, and that hewould be available for work from the PRN pool effectivethe week of September 16, for work on that shift on Thurs-day through Sunday. The request to transfer to PRN statuswas granted by Addie Hamilton, assistant director of nurs-ing services.However, as will be set forth below, Frenchdid not receive the days or hours of work requested by himduring the period following his transfer to PRN status inSeptember 1974.Sometime in August 1974, while dining with SupervisorLightford, French learned that the Union was beginning toconduct a campaign to organize the Respondent's employ-ees.This information was given to Lightford and Frenchby another employee. In Lightford's presence, French stat-ed that he thought the Union would be a good idea .6 Short-ly thereafter, French obtained an information card fromtheUnion on which French indicated that he would bewilling to undertake committee work. He mailed the cardback to the Union and the Union mailed to him, in return,an authorization card which French filled out, signed, andreturned to the Union.On September 3, 1974, French called the union hall andinformed the union officials that there was much prounionsentimentat the Hospital. French further stated that hewould be willing to help and wanted to meet with the offi-cials to find out what he could do in organizing the em-ployees. Thereafter, pursuant to his request, French metwith two union officials. At this meeting, French was givena number of authorization cards and union literature. Dur-ing the next few weeks, French distributed these cards atthe Hospital during his break periods. French estimated, intestifying, that he distributed about 200 cards, normally inthe cafeteria. He also made some distribution in the snack-bars and lockerrooms. Additionally, French distributedcards outside the building. Normally this distribution wasmade during French's break periods, after work, or beforework.According to French, on September 15, in the treatmentroom of station 8 central south, Lightford told him that aMrs. Mathis had told Miss Hamilton,assistantdirector ofnursing services, that French was the leading union instiga-tor at the Hospital. French answered that he figured thatthey knew about the matter of French's union activities butthat French was not worried because the law would protecthim. Lightford then said something to the effect "we willsee about that." 16 Lightford did not deny any of thisduring his testimony.7The foregoingfrom the uncontroverted testimonyof French.Although,as hereinafter related there were discrepancies in portions of French's testi-mony and contradictions which wouldseem to indicatethatat least,in part,he had faulty recall,to the extent that I creditFrench, or any otherwitness,only in part, I do so upon the evidentiary rule thatit is not uncommon "tobelieve some and not all of a witness'stestimony."N.L.R.B. v. UniversalCamera Corporation,179 F.2d 749, 754 (C.A. 2, 1950). Additionally, in thisinstance,Lightford,in testifying,did not deny this conversation withFrenchor its contents. 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccording to French,on September 9, after French hadapplied and was given permission to return as a PRN nurs-ing assistant,he was assignedby Lightfordto work on thesecond shift on September21, 22, 27,and 29.As notedabove,the second shift is the shift which works from 3 toII p.m. On September 17, because French's father was illand dying and French needed the money, French calledLightford at the Hospital and asked the latter if he couldalso work the day shift on September 21 and 22.Lightfordindicated that he would check out the request to see if thework was available.Lightford also asked French at thattime if the latter had received a letter from the Hospital.French answered that he had not. Lightford then toldFrench that there was a letter in the mail for French butdid not reveal the contents of the letter.Nor did he indicatein any way that French's schedule had been changed.Again,on Thursday,September 19, French telephonedLightford and asked the latter if he had talked to the daysupervisor about French'sworking the first shift on Sep-tember 21 and 22. During that conversation,the subject ofthe letter came up again.French asked Lightford to whataddress the letter had been sent.French then learned fromLightford that the letter had been sent to an old address.He thereupon gave Lightford his new address. During thatconversation,Lightford told French that his days werebeing held up for the coming weekend and further statedthat the letter would explain it. French testified that he didreceive the letter in question on September20. The letter,which bore no date but which was mailed on September16, 1974,according to the certified receipt,stated that afterreview of the work schedule for nursing assistants in thePRN pool,Hamilton,the assistant director of nursing,found that they did not need French's services on the dayshe was scheduled to work and that the Respondent wouldlet French know of those times in the future on which therewas a need for his services.On Saturday,September 21, French stationed himselfoutside the 20th Avenue entrance to the Respondent'sHospital,on the sidewalk,and distributed handbills togeth-er with union authorization cards.While he was so acting,he saw Addie Hamilton,the assistant director of nursingservices,and exchanged greetingswith her. The followingday, September 22, French returned to the Hospital to pickup a book and see Lightford.After arriving at the Hospitalabout 2:30 p.m., he saw Lightford in the lockerroom andasked the latter if he needed any extra help that day. Light-ford said that he did because only four people were there.French asked Lightford if he could work.Lightford an-swered that he would have to see Miss Hamilton.Lightfordleft, returned,and informed French that Miss Hamiltonwas on the telephone.About 45minutes later, French wascalled into Hamilton's office.Hamilton then assigned workto him for that dayand alsofor Friday, September 27 andSunday,September 29.During that conversation at which Lightford, Hamilton,and French were all present,according to French there wasno mention of the letter which had been sent to him. How-ever,Hamilton testified that she asked French if he hadreceived a letter and he specifically stated that he had not.Lightford's testimony in regard to what French statedwhen Hamilton asked if he had received the letter is rathervague and in some respects contradictory to both French'sand Hamilton's testimony.However,because French didreport for work on September 21, when he was originallyscheduled to do so, and by reason of the fact that Frenchwent to the Hospital to ask for work on September 22, it ismore than likely that French was not asked or, at least, didnot deny that he received the letter. I therefore creditFrench in this respect.In any event,French was assigned to work on the 3 to IIshift on that day, September 22. That evening, about 9p.m., while French was on his break, he spoke to two di-etary employees in the cafeteria. These employees wereJessieWhite and Alma Johnson. According to French hespoke to these two people for just a brief few minutes andthen moved on to another table where he spoke to otheremployees.French estimated,in his testimony,that hespent approximately 15 mintues on break that night. How-ever, he later admitted that he did not know exactly howlong he had stayed on the break and very possibly he didoverstay his 15-minute break on that night.JessieWhite, one of the two dietary employees to whomFrench spoke, testified that the conversation with Frenchoccurred at a time when she and Johnson were sitting at atable in the cafeteria, although not on break, after the serv-ing line had closed down.They were resting and smokingcigarettes when French spoke to them. It is obvious, there-fore, that French had no way of knowing that these indi-viduals were not on break when he spoke to them. Howev-er, in that conversation French did solicit their signingunioncards. Their conversation with French ended whenMildred Underwood, the food service supervisor, called toaskWhite to take a tray to a patient upstairs on a lateorder.White's estimate of the time that French spent withher and with Johnson was approximately 10 to 15 minutes.White never complained to any Hospital official thatFrench had bothered her in any way or that French haddetained her in any way from her work or that he had anyway of knowing that she was not on break at the time hespoke to her. Additionally, White was not in any way everreprimanded for having talked with French about theUnion during that period.Although French was unaware of it, while he was talkingtoWhite and Johnson in the cafeteria on his break onSeptember 22, he was being observed by Food Service Di-rector Underwood. The details and the reason for this ob-servation of French by Underwood are hereinafter related.On September 26, between 6:30 and 7:30 a.m., Frenchagain was stationed at the entrance to the Hospital wherehe again passed out union literature and union authoriza-tion cards. On that same day, about 4 o'clock in the af-ternoon, French entered the nursing service office to pickup his paycheck for the previous week. When he asked forhis paycheck he was told that he would have to talk first toMiss Hamilton. At that point, French looked at the time-book and noticed that he had been removed from thescheduled work for September 27 and 29. He thereuponwent into Hamilton's office,where the latter was filling out BAPTIST HOSPITAL351a form.When Hamilton finished she handed the completedform to French.The form,which was a disciplinary notifi-cation, stated that French on September 22, 1974, violatedtwo hospital rules in that(1) he had overstayed his breakon September 22 for 10 minutes; that he arrived in thecafeteria at 9:05 and stayed until 9:30 whereas the breakwas to have been,according to hospital rules,only 15 min-utes; (2) during the break in the cafeteria as aforesaid, twodietary employees were stopped while they were on dutyand French held a conversation with them until their su-pervisor asked them to deliver late trays which were wait-ing. French refused to sign the form after it was given tohim, although he made a copy. According to French, theform that he saw at that time stated the violations hadoccurred on September 26. However,the form which wasintroduced into evidence bore the date of September 22.French testified,without contradiction, that before re-ceiving this reprimand he had not been spokento by any-one with regard thereto.In any event,before leavingHamilton's office on that night,he asked why his work forSeptember27 and 29 hadbeen canceled. Hamilton toldhim "the hospital didn't need employees like me who vio-lated their rules."It should be noted that Hamilton, intestifying,did not deny this comment.However, she em-phatically stated that she did not inform French that hewas either fired or terminated.However,Hamilton testifiedthat she had received complaints from a number of chargenurses and even dietary employees that French had both-ered them while they were; on their breaks or at dinner inthe, cafeteria.Hamilton specifically testified that the emer-gency room charge nurse had complained to her aboutFrench annoying her in the cafeteria. Hamilton alsomentioned the names of three other charge nurses who hadtold Hamilton that French had bothered them while theywere eating their dinners in the cafeteria by sitting downnext to them,talking to them,and seeking to distributeliterature to them. Hamilton testified that, in one instance,the charge nurse on 3400 told Hamilton that French hadsuch body odor thatthe nursehad to get up and leave; thatshe could not sit there.This nurse asked HamiltonifHam-ilton could not do anything about French's bothering themwhile they were on their meal break. Hamilton further stat-ed, on cross-examination, that at least four people person-ally told her of French's annoying them. She specificallystated thenames of theseindividuals and their work sta-tions.Hamilton further testified that she had had thesecomplaintsabout French off and on for a period of ap-proximately 2 months before the reprimand was given toFrench.However,upon further cross-examination,Hamiltonwas asked why she had not spoken to French about any ofthe foregoing matters. She stated that she did not do sobecause she did not witness the incidents herself,she couldnot prove them and was also told about it after a fact. Itshould be noted,in connection with the foregoing, thatnone of the nurses who allegedly complained about FrenchtoHamilton were called to verify Hamilton's testimonywith regard to these alleged complaints.It would seem thatthe allegations of French annoying these individuals couldhave been proven by the nurses themselves.Therefore, Ifind very thin Hamilton's reasons why she did not speak toFrench about the complaints, and do not credit her testi-mony in this regard.The testimony of W. T. Victory, Respondent's vice pres-ident of personnel services, is somewhat confusing with re-gard to knowledge of French's activities in allegedly over-staying his breaks. On direct examination by counsel fortheGeneral Counsels Victory was asked if prior to Sep-tember 22 he had received any reports that French mightbe overstaying his breaks. Victory's answer was that he didnot have any record of it and that he did not rememberwhether anyone told him prior to that time that Frenchwas overstaying his break. On being cross-examined byRespondent's counsel, however, Victory testified, in re-sponse to leading questions, that he had been receivingcomplaints that French was overstaying his breaks andthat other personnel would have to have French paged be-cause they could not find him. Duringhis examination,Victory also stated that he had known that French waspassing out union literature at the gate to the Hospital andhad also been passing out literature to individuals in theHospital. Victory stated that it was because of these reportsthat he had directed Mildred Underwood on September 20,1974, Underwood being the Respondent's food service su-pervisor, to observe French when he was in the cafeteriaand to time his stays in the cafeteria, principally on thetime that French spent during his breaks. Victory admittedthat he had made no request that Underwood time anyother employee of the Hospital because, according to Vic-tory, French was the only employee who had been reportedto have overstayed his breaks.After asking Underwood to observe French, Victory re-ceived a report from Underwood that on the night of Sep-tember 22 French had taken the usual 45 minute lunchdinner break and then from 9:05 until 9:30 p.m. Frenchhad taken a break in the cafeteria. French was repri-manded therefore after this report was made to him. Victo-ry further testified that the employees to whom French wasspeaking were verbally reprimanded but no written reportwas made of it. However, as noted above, this conflictsdirectly with the testimony of employee Jessie L. White,one of the two dietary employees with whom French spokein the cafeteria on the night he allegedly overstayed hisbreak period. Victory did testify, however, that anotheremployee had been discharged at some other time for over-staying the break period.Other employees who testified with regard to the writtenreprimand given to French were Hamilton and Under-wood. As noted above, Hamilton is the assistant director ofnursing services and the individual who made out andhanded to French the written reprimand. She testified thatthe reason French was timed on the night of September 22,was because all supervisors were advised to do so on aboutSeptember 16 to make sure that no employees were over-staying their breaks. She admitted however that she, her-self,had never received any specific instructions that atime study was to be conducted with regard to how longFrench spent on his breaks. She further testified that ifVictory had given such instructions they did not comethrough her although they ordinarily would have comeVictory wasexaminedby counsel for General Counsel asan adversewitness pursuant to Section43(b) ofthe Fedet l Rules ofCivilProcedure. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough her. This was so because she was the assistant di-rector of nursing services and would have been the chiefindividualsupervisingFrench and who would have beenthe individual directly involvedin assessingFrench's con-duct.Underwood testified that she was the individual whotimed French's break stay in the cafeteria on the night ofSeptember 22. She stated that she did so because of ordersshe had received from her supervisor either in June or July1974. The instructions which Underwood received were totime all personnel to see who were overstaying breaks.However, nowhere in her testimony did Underwood relatethat she received specific orders from Victory to singleFrench out fortimestudy. Additionally, Underwood ad-mitted, in testifying, that she had never noticed French inthe cafeteria before the night of September 22 and the rea-son that she noticed him that night is because he was soli-citing and passing out literature.However,she also testi-fied that the reason that she was looking at French, thatshe knew how long French had stayed in the cafeteria, wasbecause she happened to look at the clock as French en-tered.When asked again how she came to clock French,Underwood answered that she just happened to look at theclock and notice when Frenchcamein and she happenedto notice when he went out because he was carrying a trayand she was responsible for trays falling off the return areaon which soiled or used trays were placed. Underwood alsotestified that French had stayedonly 45minutes on hisdinner break. How she would have known this withouthaving specifically noticed French, whom she said she didnot notice before he solicited for the Union, is questiona-ble.Accordingly, I find and conclude that Underwood wasspecifically told by someone to check French on the nightof September 22. Additionally, Underwood stated on fur-ther cross-examination that she did not particularly singleFrench out but watched everybody on the night in ques-tion.When further questioned as to how many peoplecame through the cafeteria during the time that Frenchtook his break period that night she estimated about 75 to100 people. Then, Underwood further stated that eventhough other people came and left the cafeteria at varioustimes she would know if any of them had overstayed theirbreaks.I find this testimony to be incredible.About the time all the foregoing was happening,French's father became seriously ill, and, a short timethereafter, died. French was, therefore, short of funds and,according to his credited testimony, he was forced for fi-nancial reasons to withdraw from full-time studies at Van-derbilt University and, on October 10, applied for full-timeemployment as a nursing assistantby submittinga writtenrequest. This request form, which was signed by French onOctober 10, stated that he requested full-time status avail-able any shift, 7-3, 3-11, or 11-7 immediately. The requeststated that French's father was seriously ill and that he hadto withdraw from school and needed to start working full-time.Later, according to French in the middle of November,he informedVictory that he would prefer the 3 to II shiftfor full-timework. However, French did not insist on thisand did not, in fact, withdraw his request for full-time workon any shift. French testified that the reason that he wasstillable to work any shift although he would have pre-ferred the 3 to 11 shift was that he had obtained a positionworking at a laboratory at Vanderbilt University. Howev-er,he further stated, that he could accommodate to thisand could arrange his hours of work at Vanderbilt to fitinto any schedule given to him by the Respondent.In any event, French's request was never acted upon andhe wasneverplaced on a full-time basis. Respondent's rec-ords reflect, however, that between October 10 and themiddle of November, the date estimated by French onwhich he informed Victory that he would prefer the thirdshift, five employees were hired as full-time nursing assis-tants.Two of these individuals were hired for the thirdshift.Additionally, from the time that French made hisapplication on October 10 for full-timenursing assistantwork until the date of the hearing herein the Respondent'srecords reveal that a total of 12 full-time nursing assistantswere employed and that, even after the middle of Novem-ber 1974, one full-time nursing assistantwas rehired for thethird shift.On thesameday on which French made application forfull-time work, he was informed in the cafeteria by a fellowemployee that the no-solicitation rule, hereinabove setforth, had been posted. Upon receiving the information,French left the cafeteria, followed by his immediate super-visor, Lightford, who explained to French that the Respon-dent did not want French to go upstairs alone. French pro-ceeded to the fourth floor of the main building of theHospital where he had been informed the no-solicitationrule was posted. French, accompanied by Lightford, wentto the fourth floor and proceeded down the hall to theplace where the employees' timeclock is located. Near thetimeclock was a display case in which was posted the no-solicitationrule herein referred to. French and Lightfordhad a short discussion with regard to the rule and Frenchthen proceeded to copy the rule. At this point, Lightfordwas paged and had to leave, leaving French alone. AsFrench was busy copying, a fellow employee, Jack John-son, approached and asked French if the latter wanted therule. French indicated that he did, whereupon Johnson in-serted two fingers between the bulletin board glass coverand the back of the bulletin board, removed the notice andhanded the same to French. French took the notice andleft the building.9According to Victory, the area through which Frenchpassed in order to copy the notice, as aforesaid,is a sterilearea through which employees may not pass in streetclothes. This is because, according to Victory, it is immedi-ately adjacent to the operating room area of the Hospital.However, as noted above, French was accompaniedthrough this area by Lightford who said nothing to Frenchwhen theywerepassing through the area and in no wayattempted to stop French from proceeding through thearea,merely stating that the Respondent did not wantFrench wandering through the Hospital unaccompanied. 109From uncontroverted testimony of French which testimonyisherebycredited.10 Lightford did not testify with regard to this incident.Accordingly, Icredit French. BAPTIST HOSPITAL353As noted above, no action was taken on French's appli-cation to become a full-time nurses aide dated October 10,1974. However, as testified by Hamilton, French was notdischarged or laid off at any time, including the date ofSeptember 26, when French was reprimanded. However,although retained on a PRN status, French worked only 1day during the week ending November 17, 1974; 1 dayduring the week ending December 22, 1974; 1 day duringthe week of January 26, 1975; 1 day during the week ofMarch 16, 1975; and 1 day during the week of March 23,1975. Thus, he worked only for five approximately 8-hourshifts from October, 1974, the date French applied for full-timeemployment, until the date of the hearing herein. Thisrecord of 5 days' work for the total of these foregoingmonths when compared to rather regular 2-to 3-day workperiods which French received as a PRN from February toJune 1974 leads inevitably to the question of why Frenchreceived so little work after October 10, 1974. The conflict-ing testimony and the explanation for this as given byFrench and as given by Victory and Hamilton must herein-afterbe resolved.Because thetestimony regardingFrench'sassignmentsafterhisunion activity becameknown to the Respondent is rather lengthy, the following isbut a summary of such testimony.According to French, although he was working as a full-timeemployee at the chemistry laboratory at VanderbiltUniversity, he nevertheless made it known to Victory andto other Respondent officials that he was available forwork. This is outlined above in French's explanation as tothe reasons for his filing for full-time employment on Octo-ber 10 on any shift and the notification during the middleof November to Victory that he would prefer assignment asa full-time employee on the 3 to 11 shift. French testifiedfurther that during this entire period of time, from October10 until the date of the hearing, he was either not asked toreport for work at all, or else received word of his possibleassignmentseither by letter or by verbal communicationand messagesleft for him at the laboratory at Vanderbilttoo late for him to arrange to be at the Hospital when hewas scheduled to work in the chemistry laboratory, asaforesaid. He further stated that there was a time, either inNovember or December, when his father ultimately passedaway and he was unable to report because he went to hisfather's funeral out of town and was caught in a snowstormon the way back. He stated, however, that he fre-quently checked with Lightford with regard to the schedul-ing and was not told by Lightford of any assignments ex-cept on those days on which he ultimately worked. He saidthis contrasted with the previous spring of the year whenhe was told by Lightford a week in advance on which dayshe would be working.On the other hand, Victory testified that there were anumber of reasons why French worked so seldom afterSeptember 26, 1974, and why French was not made a full-time nurses assistant.Victory testified that there are threeclassificationsof employees. The first classification arefull-timeemployees who work regularly scheduled work-days and have full, regularly scheduled workweeks. A part-time employee, a second category, is an employee whoworks a regular schedule for less than a full week. In otherwords, such employee would work the same number ofhours on the same day each week. Then, according to Vic-tory, there is the third classification in which French wasplaced upon the latter's request. This is the classification ofPRN who, according to Victory, "are people that we usual-ly call in, in the event we have absences or vacations to fillor, these type things, but we can call these people just asthe term denotes, as they are required. They do not haveany set number days to work; they do not have any certaindays to work. A PRN person might be called 15 minutesbefore a shift. Someone calls in and says `I can't come in'or is in an accident, and we might call a person with a PRNstatus with very little notice."This testimony by Victory was supported by the testimo-ny of Hamilton, assistant director of nursing services, whoexplained that, "PRN personnel are used when they areneeded in any capacity from R.N.'s to supervisors. Doesthat answer the question? They are used to fill in when wehave a need for them." When asked if PRN's were guaran-teed or promised any number of hours per week, or month,or year, Hamilton answered in the negative. Additionally,Victory testified that the PRN pool had an excess of 100individuals.As noted above, French testified, without any contra-vention, that when he was a PRN from the period of Feb-ruary to June 1974, he worked almost consistently the samehours each week and was given fairly steady work. TheRespondent's records show that French was not given thesame amount of work time each week. Moreover, Frenchdid admit, on cross-examination, that Lightford, his imme-diate supervisor, assigned. the work to him on a week-to-week basis and that he was not necessarily assigned thesame amount of work each week even during the earlierperiod.According to Victory, increased costs of operating theRespondent's hospital became manifest during 1974 andbecause of those increased costs measures had to be takenby the Respondent in order to economize. Victory testifiedthat one of the measures taken was to require the approvalof filling all vacancies only by the Hospital president orvice president in order to cut down on personnel of the costof the operation of the Hospital. Energy costs, another fac-tor, have, over the period of time involved in this proceed-ing, been reduced considerably. Additionally, with regardto the personnel, there are fewer employees now quittingtheir employment at the Hospital. This has resulted in adecrease in the turnover of personnel of 30 percent. More-over, according to Victory, qualified, experienced person-nel have been seeking employment at the Hospital in largenumbers during this same period.Hamilton testified that the day that French was transfer-red from full-time to PRN status at his own request, Sep-tember 16, 1974, the Hospital's executive committee issuedinstructions to all supervisors to examine carefully the as-signments and use of PRN's and to make certain that theywere absolutely necessary before assigning work to them,in order to avoid unnecessary costs.French, as hereinbefore set forth, admitted that therewere a number of times that he was offered work afterSeptember 26, 1974, when he was unable to work for rea- 354DECISIONSOF NATIONAL LABOR RELATIONS BOARDsons that the notification came too late,or that he wasalready committed to work in the laboratory at Vanderbilt,or that he did not receive the request for one reason oranother.When questionedby Respondent's counsel as tohow many total days he was offered work as a PRN afterSeptember 22, French said that he counted a total of 9days.However, he admitted that he only worked 5 of these9 days. These were the 5 days heretofore referred to thatFrench worked after the commencement of his union ac-tivity.Introduced into record at the hearing were the nursingassistant assignment sheets for the Hospital commencingwith the week of August 12, 1974,through the week ofMarch24, 1975.These,evidently,represent not the actualdays worked but the days assigned by Lightford to thenursing assistants.While these sheets indicate very stronglythat French receivedonly a veryfew assignments, they alsoindicate that commencing with the latter part of Septem-ber, 1974,only a minimalnumber of hours of work weregiven for the entire period to any PRN nursing assistants.In fact,the only nursing assistant who consistently receivedwork almost each week and, who was also a PRN, wasMichael Sykes, who evidently was very well qualified towork in the emergency room,where Sykes was almost con-sistently assigned.There were also two other PRN nursingassistantswho received more work than did French. TheseindividualswereWoodfin and Bum. These individualswere assigned work for the most part on weekends, thevery time on which French expressed his desire as a PRNto work.However,even their assignments were not consis-tent,and it is not clear thattheyactually did work in uni-formitywith the assignment sheets.Additionally,it should be noted that although Frenchrequested as a PRN to work weekends most of the assign-ments he did receive for the period from late September1974 through March 1975 were assignments for work dur-ing the week.Thus,the times when French requested workon the weekends were not given to him.French testified,without any contradiction from Lightford, that Lightfordtold French the reason the latter was not assigned weekendwork was that the Respondent did not want French work-ing in the Hospital at a time when hospital officials werenot there to observe French's activities.The Respondent, aside from the economic situation asoutlined above,offered additional testimony with regard tothe quality of French as an employee,presumably to showthat there were additional reasonswhy French was notgivenmore work.In the first place,according toRespondent's witnesses,French as a PRN was treated nodifferently from any other PRN. Heretofore set forth is thedata which shows that there were almost no PRN's used toany extent between September 26, and the date of the hear-ing herein.In addition,French's own testimony containsadmissions that there were times when he was called towork when he was unable to do so or when word of requestby the Respondent for French to report fordutyas a nurs-es assistant was not conveyed to him until it was too latefor him to make plans and to arrange with the laboratoryin which he was working full time for time off to report forwork at the Hospital.French maintained in his testimonythat there was no difference between a PRN or a part-timeemployee. To an extent, this is borne out by the fact that,as pointed out by the counsel for the General Counsel,there is no mention of PRN's in the employees' handbook,but only of part-time employees. Additionally, a personnelchange of status sheet introduced into evidence showingthe status of French's transfer to "part time" uses the word"part time"in one instance and the form does not have aprovision on the form to check for type of employment forPRN. What is checked on the form is a box alongside ofwhich is printed "part time." However, on the same formtoward the bottom is a written notation as follows: "37-PRN" and in the same section "vacation accrual date-00000" having an effective date of February 11, 1974. Onthe other hand, the same form used to show the effectivedate and the transfer of French to full-time status as anursing assistant dated May 13, 1974, shows the box calledfull-time checked off and a vacation accrual date of May13, 1974.However, this would seem to be rather confusing, theGeneral Counsel arguing that there is no difference be-tweenPRN and part-time and Victory contending thatthere is a difference in that the part-time employees areregular part-time whereas PRN's are only called as needed.There is insufficient testimony in the record to make acompetent judgment with regard to whether there is a dif-ference between these two classifications.However, be-cause of my decision herein,as hereinafter related, I con-clude that there is no particular impact on the caseregardless of whether French was a PRN, a part-time em-ployee, or whether in fact there is a difference between thestatus of either of these two categories.The balance of the testimony with regard to the reasonsforFrench's not receiving work are basically set forthabove and they include the Respondent's inability to con-tact French for scheduled work; the giving of false infor-mation on September 22 to Hamilton to the effect that hehad not received the letter of September 16, hereinabovediscussed, interfering with the work of other employeesand overstaying of the break with the facts which are here-inbefore set forth; the incident of October 10, 1974, withregard to appearing in the sterile area in street clothes and,also, the taking of the notice of the no-solicitation rulefrom the bulletin board and away from the Respondent'spremises.There was one further incident with regard to Frenchand his conduct in the Hospital which had not been hereto-fore set forth.French testified that on approximately Jan-uary 30, 1975, he arrived at the Hospital to pick up hispaycheck for work he had performed. When he arrived atapproximately 6 p.m., he stopped in the cafeteria. There hesaw another employee with whom he was acquainted. Ashe began to sit down to talk to the other employee, he wasapproached by assistant vice president of Respondent, JoeHampton, who told French, "French, you know what Itold you the last time you were here." French replied thathe did. French admitted in his testimony that he had had aprevious altercation with Hampton on December 26, 1974.11The complaint allegation with regard to this incident was made as anamendment to the complaint at the opening of the hearing herein by theGeneral Counsel. BAPTIST HOSPITAL355Hampton then asked French to leave the cafeteria. Frenchreplied by asking if the cafeteria was not open to, the publicto which Hampton replied "Not for you it isn't French."Upon this remark from Hampton, French stated that hewould not leave the cafeteria and proceeded to sit downwith the other employee. Soon thereafter two securityguards approached French and asked him to leave. Whenhe refused, they escorted him to get his paycheck and thenout of the building.12C. Defenses, Contentions, Discussions, and Conclusions1.The no-solicitation ruleCounsel for General Counsel contends that the no-solici-tation clause, as written, is invalid on its face. He takes noissue with the prohibition written into the no-solicitationrule with regard to the prohibition of solicitation duringworking time in work areas which are not accessible to orutilized by the public, or the prohibition against distribu-tion of any kind in any working area at any time. However,he does take issue with that portion of the rule which pro-hibits solicitation of any kind at any time in any area ac-cessible to, or utilized by the public. I would agree that onits face the rule in this respect is invalid. The Board and thecourts have long held that rules which prohibit solicitationduring nonworking time and in nonworking areas are un-lawfulunless it isshown that "special circumstances" makethe prohibitory rule necessary to maintain production ordiscipline.13However, Respondent contends that there, are "specialcircumstances" presented here which must be taken intoconsideration in order to decide whether the foregoing ruleis valid or unlawful. Otherwise put, the Respondent con-tends that in the case of nonprofit health care institutions adifferent rule should apply because (a) the only business ofthe Respondent is health care and the solicitation for unionmembership or the distribution of union literature withincertain nonworking areas of such institutions, even on non-working time, could have the tendency to interfere withsuch patient care and, (b) in amending the Act in 1974,14the Congress intended to treat nonprofit hospitals differ-ently from other health care institutions and other busi-nesses ofall types. The Respondent's defense with regardto "special circumstances" shall be discussed first.The Respondent has had, for a number of years, an em-ployee handbook entitled "Inside Baptist Hospital." Thishandbook was revised on August 1, 1973, before the revi-sion of the Act, as above set forth. In this revised edition iscontained a set of principles by which the Respondent ex-pects its employees to comply. Each employee is suppliedwith a copy of this handbook and, in fact, there is a tear-out sheet in the handbook which the employee must sign asa receipt for delivery to such employee of the handbook.12From uncontroverted,credited testimony of French.Hampton was notcalled by Respondent to testify.13Walton Manufacturing Company,126 NLRB 697(1960), enfd.289 F.2d177 (C.A.5, 1961);Stoddard-QuirkManufacturing Co.,138NLRB 615(1962);American Coach Company,158 NLRB 415(1966).14 Public Law 93-360,93rd Congress,S-3203, July 26, 1974.The various policies set forth in the handbookcontainmuch emphasis upon patient care. Thus, the handbookstates that the Respondent exists solely to provide superiormedical care to patients and that the goal is "to treat allpatients with sympathy, kindness and understanding, real-izing that sickness and hospitalization may be a new andtrying experience." The handbook in other places has othercautionary and policy language with which employees arerequired to comply. Some of these read as follows:Even casual conversation with other employees maybe overheard . . . be particularly careful about yourconversation in elevators, eating places, and otherplaces of public assembly within the hospital.You are urged, therefore, to refrain from loud talkingand laughing, gossiping, needless complaining andanyother activitythat would be disturbing to the patient orout of place in a hospital.On another page the handbook states:Noise, deters patient treatment and recovery. It is eachemployee's obligation to avoid unnecessarynoise inthe hospital. Speak in a quiet, pleasant tone . . . em-ployees should be alert for sources of unnecessarynoise and to report these promptly to their supervisor.In other portions of the handbook the Respondent cau-tions that the proper handling of difficult persons is impor-tant in order not to disturb the patients and that employeesare asked to remember that visitors to the Hospital arefrequently upset andunfamiliarwith Hospital regulations.The handbook also contains the original no-solicitationrule which is quoted hereinabove to the effect that solicita-tion is strictly prohibited anywhere in the Hospital withoutthe approval of the Hospital administration and that viola-tion of such policy would subject employees to disciplinaryaction.Victory testified that, even before learning of the revi-sion to the Act or the union organizing campaign, the Re-spondent retained counsel to review its personnel policiesand procedures. Respondent'scounsel,accordingly, re-viewed, among other things, the employee handbook andthe no-solicitation rule that was contained therein. Counseladvised Respondent to further clarify, in writing, the fore-going no-solicitation rule and to post the clarification onthe Respondent's premises.Admittedly, the change in theAct came at about the same time that the Union's organiz-ing drive began. It was during this period of time, from thetime in August that the revision of the Act became effec-tive and the organizational drive began, and October 4,1974, when the new rule or clarification of the old rule wasposted, that the Respondent's counsel was engaged in thestudy of the personnel policies and, in particular, of theno-solicitation rule.As a result of the study, the revisedrule was posted on October 4. This is the rule which wastaken by French on October 10. The rule is heretofore setforth in full. The portion of the rule with which the GeneralCounsel takesissue isrepeated here as follows:No solicitation of any kind, including solicitations formembership or subscriptions, will be permitted by em-ployees at any time, including work time and nonwork 356DECISIONSOF NATIONAL LABOR RELATIONS BOARDtime,in any area of the hospitalwhichis accessible toor utilizedby the public.Thisis the portion which Respondent contendsshould bejudged lawful as well asthe otherportions becauseof "spe-cial circumstances"revolving from patient care as set forthin Respondent's handbook.To sustain its contention that special circumstances ex-ist, the Respondent offered the testimony of three witness-es, the first of whomwas Victory.He testifiedthat therevision of the rule was merelyto clarify and that it was thesame rule which had been in existencefor many years asset forth in Respondent's handbook and,moreover, the ex-istence ofwhich everyemployee wasapprised. Additional-ly, bothemployeesWhite and Frenchadmittedin testify-ing that they were aware of the rule as long asthey hadworked for the Respondent and that theforbidding of so-licitation of any kind inany area of the Hospital had beenthe rule longbefore theadvent ofthe Union.Called as expert witnesses weretwo physicians, both ofwhom performedsurgery workat the Hospital.The first ofthese witnesses was Dr.Russel T.Birmingham, former pro-fessor of obstetricsand gynecology, many of whose pa-tients were admitted to the Respondent's hospital for surgi-cal and gynecological care.The secondexpert witness wasDr. GreerRicketson,a plastic surgeonand, at the time hetestified,a clinical professorof plastic surgery at Vander-biltUniversityMedical School.He, like Dr.Birmingham,had many patients at the Respondent's hospital.Both ofthese physicians testified generallyto the necessity forkeeping patients calm and also for keeping patients' fami-lies as calm as possible.This was becauseof the psycholog-ical factor involved inthe recoveryprocess.Theyalso testi-fied that even an upset in presurgery,where a patient maynot necessarilybe bedriddenand could evenbe ambulato-ry and have freeaccess to the variousportions of the Hos-pital,could have a marked effect on the successof surgeryand also on a patient's recoveryafter suchsurgery,since apatient's well-being mentally andpsychologicallyis a nec-essary factor in quick and completerecovery from the trau-matic experience which most people must undergo uponentering a hospital or upon being submittedto surgery.They also testified that the patient and the patient's familyare under great psychological stress, and that an upset tothe patient's family could affect the patient insuch a wayas to adversely affect the patient's recovery. They wereeach then asked thehypotheticalquestion with regard towhether a discussion concerning a union could affect apatient in a deleterious manner.Theiranswerswere to theeffect that,if the discussion were to become volatile orhostile in any form the discussioncould definitely have thepotential for adversely affecting the patient and thepatient's family.I do not believethat thereis anythingnew or unusual inwhat the two doctorshave testified. I believe that even alayman would havethe abilityto realizethat things couldoccur in a hospital because of argumentsor any volatileconduct which could upset a patient's well-being.Victory alsotestifiedto the effect that patients,especial-ly those who are ambulatory and have small children whocannot visit the patient in his room,frequently visit thepublic places of the hospital such as the hallways, the giftshops, and thecafeteriawhich is open to both the public,patients,and hospital personnel.Thus, the Respondent ar-gues from all of the foregoing that union solicitations ordistribution of union literature in any of the public placesin the hospital could possibly affect the well-being of pa-tients in the hospitaland could delay the recovery of suchpatients. These then, according to the Respondent, are the"special circumstances"which it is necessary to consider inassessing the validity or unlawfulness of the rule as it wasexpanded or, as Respondent claims,clarified.Careful consideration of all of the foregoing and a com-plete study of the testimony of Victory and the two physi-cians who testified as expert witnesses convinces me thatthere is no difference between patient care in a nonprofithospital or in a hospital which is proprietary and run forprofit. The 1974 revision to the Act, which gave the Boardjurisdiction over nonprofit hospitals,also set forth revi-sions to various portions of theAct toprevent strikes andother activities on the part of unions and union membersexcept under certain conditions. However, neither the Actrevisions nor the LegislativeHistory thereofindicates thatthe Board should treat differently with employees involvedin patient care in nonprofit hospitals as compared withproprietary hospitals. In other words, there is nothing inthe revision,as I view such revision, or the Legislative His-tory of such revision, to indicate that the Board shouldtreat proprietary and nonprofit hospitals differentlyinsofaras its assessmentof no-solicitation rules are concerned.Therefore,it is necessary to review the Board's precedentsconcerning no-solicitation rules as the Board has foundthem in cases involvingproprietaryhospitals,nursinghomes, or other patient care institutions which are not clas-sified as nonprofit institutions.Thereisnodoubt that patient care is the primary con-cern of any hospital,including the Respondent's.Nor isthere any doubt, as testified to by the medical expertscalled by the Respondent, that psychological impact canbe either helpful or traumatic depending upon the circum-stances in which the patient is placed.If the patient isplaced in a tranquil situation his chances of recovery arefar greater than if the patient is placed in a situation ofturmoil.Moreover, as testifiedby Dr.Ricketson, a patientwhose recovery is either delayed or interfered with by theactivities of employees of the Hospital could possibly suethe hospital for malpractice;in which event,the cost ofmedical attention and nursing care in the Hospital wouldbe affected. Nor is there any doubt as to the sincerity of thetestimony of the two physicians who testified that the rulein question is necessary for proper patient care and that theattitude of the patient and of his family have a markedeffect upon the recovery of the patient. The question pre-sented by this testimony is whether it is of such weight thatthe right of the employees to solicit in nonworking publicareas of the hospital on nonworking time should be prohib-ited.Counsel for the General Counsel contends, and the com-plaint alleges, that the adoption of the revised no-solicita-tion, no-distribution rule and the timing of such adoptionwas in response to the union campaign and was promulgat-ed for the purpose of interfering with the campaign by BAPTIST HOSPITAL357interfering with the employees'rights to organize.The onlytestimony in the record with regard to the basis for theadoption and promulgation of the revised rule was that ofVice President Victory.Upon direct examination,as an officer of the Respon-dent,by counsel for the General Counsel,Victory testifiedthat he became aware of the union campaign in mid-Au-gust 1974. Victory further admitted,on direct examinationby counsel for the General Counsel,that the revised rulewas revised and promulgated because of this campaign.Although Victory maintained that the policy really has notchanged and that the same basic no-solicitation policy hadbeen in effect for years,he did admit that the revision wasa direct result of the union organizational campaign andthat this campaign was what prompted the change. Oncross-examination by the Respondent's own counsel, Vic-tory testified that several months before the date of theadoption by Congress of the amendment to the Act bring-ing nonprofit hospitals under the coverage of the Act, Re-spondent had requested its attorney to review all of theRespondent's personnel policies.As a result of this review,Respondent's counsel advised the Respondent that the ruleshould be clarified and this advice resulted in the promul-gation and posting of the revised rule on October 4, 1974.Further,although Victory maintained that the revised rulewas merely a further explication of Respondent's existingpolicy on solicitation,he admitted that the former rule wasaimed primarily at keeping outside salesmen from solicit-ing business in the Hospital.Moreover,he further admittedthat the revised rule was addressed to employees.Additionally,Victory admitted that no physicians wereconsulted with regard to whether there was a medical ne-cessity for a revision in the rule prior to its adoption andpromulgation.He further admitted that no physicians wereever contacted with regard to this rule until after the com-plaint in the instant proceeding had been issued. Althoughemployees French and White both admitted,upon cross-examination,that in years past the Respondent had en-forced its earlier no-solicitation rule against salesmen com-ing on to the premises and soliciting in the cafeteria whichwas open to the public,I conclude that this does not in anyrespect alter the purpose of the promulgation of the revisedrule.As noted above,there is a distinct conflict betweenVictory's direct testimony,given in response to questionsput to him as an agent of Respondent by counsel for theGeneral Counsel,and his testimony on cross-examinationby the Respondent's counsel.Because of this conflict, andupon my observation of Victory while he gave the fore-going testimony,Iam convinced that Victory was notwholly straightforward in stating,on cross-examination,that the revision of the rule in question was adopted as aresult of the 1974 amendment to the Act.Iam likewiseconvinced that the revision was directed at employees spe-cifically rather than at outside salesmen in order to preventsolicitation for the Union on Respondent'spremises. Inarriving at this conclusion,Ihave considered not only theconflicting testimony given by Victory but also the verytiming of the revision so soon after the advent of the Unionand French's open participation therein.The Board has held that a broad no-solicitation rulewhich prohibits union solicitation in all public areas of anursing home may be lawful where extraordinary circum-stances are shown,15 and although the Board in one case 16has held that a broad no-solicitation rule somewhat similarto the rule involved herein was valid under the circum-stances of that case,the Board in that case noted that therule in question hadnotbeen adopted in response to aunion campaign.There is no conflict or contradiction be-tween the decision in theGuyanValleycase or in theSum-mit Nursing Homecase,heretofore cited,because in theSummit Nursing Homecase the Respondent'srulewasadoptedin responseto the union'scampaign.Also, theBoard noted inGuyan Valleythat the rule involved in thatcase prohibited solicitation only in the hospital'sworkingarea,whereas in the case at bar the rule prohibits solicita-tion in any area accessible to, or utilized by, the public,whether a working area or not a working area.Thus,there remains for consideration the question ofwhether,in the light of these precedents,the alleged "un-usual circumstances"here attempted to be shown by theRespondent are sufficient to warrant a departure from thegeneral Board policy of finding violative no-solicitationruleswhich prohibit solicitation in nonworking areas onnonworking time. I cannot conclude,despite the testimonyof Victory and two eminent physicians,that there is war-ranted the adoption of a policy with regard toRespondent'sHospital which is so radically different fromthe policy adopted heretofore by the Board with regard toother health care institutions.As stated by the Board in thecase ofSummit Nursing Home,Inc.,'7"The rule was pro-mulgated only after the Union began its organizationalcampaign.Nor does the record show that any unusual con-duct by its employees or union organizers made the rule anoverriding necessity. We find that the rule was adopted notbecause of,but in anticipation of, possible adverse con-duct,and the record is lacking in any evidence that thework of its employees was impeded or in any major aspectaffected by the advent of the Union."It is noted that the testimony of the physicians in theinstant case was directed topossibleeffects of union cam-paigns and was given pursuant to certain hypotheticalquestions. These questions involved what might be consid-ered thepossibleconsequences ofpossibleviolent reactionsof employees to union solicitation or the distribution ofunion literature.However,there is no evidence in the rec-ord of sufficient substance to show that the conduct of theUnion or any of the Respondent's employees was of suchnature as to make the rule an overriding necessity. More-over,there are other sections of the Respondent's employ-ee handbook which would,or could,be utilized by the Re-spondent to discipline an employee engaged in unionsolicitation who does not otherwise conform to the rules ofemployee conduct.18Thus,there exist,without the necessi-ty to prohibit all union solicitation anywhere on theRespondent's premises on nonwork time, rules which pro-15Summit Nursing and Convalescent Home, Inc.,196 NLRB 769 (1972).16Guyan Valley Hospital, Inc.198 NLRB 107 (1972).17 196 NLRB at 770.is See,e.g.,Employees Handbook, Aug. 1, 1973 revision, p. 15,et seq.,"Employee Conduct" and "Noise." 358DECISIONSOF NATIONALLABOR RELATIONS BOARDhibit unruly conduct by any employee,including one en-gaging in otherwise lawful unionsolicitation. Additionally,even newspaper articles or televisionor radio broadcastsavailable to patientscould possibly be more upsetting to apatient's psychologicalwell-being than the observation bya patientof quiet and mannerly unionsolicitation of oneemployee by another.Yet, itis highly improbablethat theRespondent would care to eliminate these means of com-municationfrom the worldoutside the Hospital.Accordingly,I find andconclude that the current no-solicitation,no-distributionrule is overly broad,interfereswith employeesSection 7 rights, and that its promulgationand maintenanceare violativeof Section 8(a)(l) ofthe Act.2. The reprimand of September 26Counsel for the General Counsel contendsthat the Re-spondent issued the reprimand ofSeptember 26, 1974, toFrench because the latter engaged in protectedunion activ-ity bysoliciting on behalf ofthe Union in theRespondent'scafeteria and distributing union literature at the entranceto the Respondent'sHospital.The Respondent, on theother hand,defends against thiscontentionarguing thatFrench violatedtwo ofits rules ofemployee behavior inthat he overstayed his leave time on the nightof September22 when hesolicitedunion membershipof employeesWhite and Johnson in the Respondent's cafeteria and sec-ondlyengagedin solicitation of White and Johnson whilethe latter two individuals wereactually on duty and not onnonworking time.As heretofore set forth, the testimony of Victory, Under-wood,and Hamilton with regardto thereasons and thebackground for the issuanceof the September 26 repri-mand is somewhat confusing and in some respectsconflict-ing. To restate that testimonywould unnecessarilylength-en and burden this decision.However,it isnecessary atthis point to summarize,to a certain extent, the said testi-mony. In sum,VicePresidentVictory testified that, beforeSeptember22, he had receivedno complaintswith regardto French's overstaying breaks.However, on cross-exami-nation Victorytestifiedto the contrary,stating, in responseto leading questions,that he had received numerous re-ports that French had been overstaying his breaks.Victoryalso, in his testimony,stated thathe had known at thattime that French was passingout union literature at thegate of the Hospitaland that, accordingly, he instructedFood SupervisorUnderwood to check the times thatFrenchspent in thehospital cafeteria. He stated that hehad so directedUnderwood on September 20, 1974, 2 daysbefore Frenchactually had been involved in the union so-licitation ofWhite and Johnson on September 22. Addi-tionally,Victory testified that, after Underwood had re-ported tohim that French had overstayedhis leave, hedecided tohave Frenchreprimanded and, furthermore, theemployees to whom French was speaking,namely Whiteand Johnson,wereverbally reprimanded.Hamilton testifiedthat Frenchwas timedon the night ofSeptember 22 because all supervisorswere advised to do soon September 16 to make certainthat no employees wereoverstayingtheir breaks.However,as isnoted, Victory tes-tified thatonly French's stay in thecafeteriawas to beobserved. Furthermore, Hamilton admitted that she hadno knowledge of the fact that only French was to be timedwith regard to his breaks and further testified that if Victo-ry had given such instructions they would have comethrough her because she, as assistant director of nursing,would have been the one to order that French be timedduring his stays in the cafeteria.Underwood, who actually timed French's break stay inthe cafeteria on the night of September 22, stated that shedid so because of orders she had received from her supervi-sor either in June or July 1974, several months before Vic-tory, himself, testified that he gave the orders for such tim-ing. Underwood, like Hamilton, stated that the instructionswere that all personnel were to be timed. In her testimonyUnderwood did not relate that she received specific ordersfrom Victory to single out French for time study. Under-wood further testified that she had never noticed French inthe cafeteria before the night of September 22 and the rea-son that she noticed him on that night was because he wassoliciting and passing out literature. She further stated thatshe knew how long French had stayed in the cafeteria be-causeshe just "happened to look at the clock" as Frenchentered.Additionally,Underwood testified that she alsotimed French on his dinner stay that night and he had onlystayed the proper 45 minutes. However, only moments be-fore this testimony was given she testified, as set forthabove, that the only reason she noticed French was that hewas passing out union literature which he had not done atthe earlier time. There are similar portions of Underwood'stestimony which cannot be reconciled with other portionsof her testimony.Also, as noted above, it was on September 26 thatFrench openly was passing out union literature at the Hos-pital entrance before he entered the building on that day toreceive his paycheck. It was then that he was told he had toreport to Hamilton before he would receive his check.When he did so he received the reprimand set forth earlierin this decision.Additionally,- French testified, credibly,that at the time he received the reprimand it was datedSeptember 26, but the copy that was introduced in evi-dence at the hearing was dated September 22. Moreover,French further testified, without contradiction by Hamil-ton who testified after French, that when he was told hewould not have to work on September 27 and 29 as he hadoriginally been scheduled, Hamilton told him "the Hospi-tal didn't need employees like me who violated their rules."Hamilton, in testifying, merely denied that she had dis-charged or terminated French.In view of the foregoing testimony, and in view of thefact that not only did the testimony of the three Respon-dent witnesses,Victory,Hamilton,and Underwood, con-flict, but also in the case of each individual who testified,that individual's testimony conflicted with other parts ofthe same individual's testimony, I am unable to credit thereasons assigned by the three for the written reprimandgiven to French.Therefore, I conclude that the actual reason for French'sreceiving the reprimand on September 26 was French'sunion activity which culminated on that day in the passingout of union literature at the entrance to the Hospital. Ifind the reasons assigned in the written reprimand to be BAPTIST HOSPITAL359pretextual and conclude that the reprimand was given inorder to discouragenot onlyFrench,but also other em-ployees,from engaging in theactivityof soliciting fellowemployees to join and support theUnion.In arriving atthis conclusion I have considered,in additionto the above,the timing of the reprimand,and Hamilton's statement toFrench to the effectthat theHospital did not need employ-ees who violated the rules. I have not overlooked the factthat French didactually overstayhis graceperiod. Frenchadmitted this overstay in his testimony.However, in viewof all of the circumstances surrounding the giving of thereprimand,and in view of the factthat Victorytestifiedthat the employees to whom French spoke on the night ofSeptember 22 were verbally reprimanded,and in view ofthe fact that employee White testifiedcredibly that she hadnever been spoken to in any manner withregard to herconversationwith Frenchon that night,I find and con-clude that the mere overstaying of hisbreak by severalminutes was not the true reason for the givingof the repri-mand to French. Furthermore, it should be. noted thatwhen French spoke to these employees, although they werestillon actual worktime and not on breaktime, they werenot activelyon duty andwere sitting at a table in the cafe-teria smoking and chattingand, obviously,not at work. Itwas only after French commenced speakingto them thatUnderwoodordered these employeesto take trays to pa-tients.Accordingly,by reason of all of the foregoingI find thatthe reprimand of French dated September22, but actuallygiven to French on September 26, was madefor the pur-pose of discouraging the unionactivityof French andothers,and was,accordingly,violative of Section 8(a)(3)and (1) of the Act.3. The Respondent's failure to assign workto FrenchThe question presentediswhetherthe failure of Respon-dent to assign French, uponFrench's October 10 applica-tion,to a full-time nursing assistant position was the resultof calculated discrimination or, as Respondent contends,was the result of a lack of need for such assistantsbroughtabout by diminishing turnover of employees,possibly byreason of the recession,togetherwith aplethora of quali-fied applicants for whatever openings Respondent had.Also,Respondent presentedtestimony to the effect thatFrench desiredwork only on the 3-to 11-p.m. shift and,moreover,had engaged in less than honorableconduct andhad violated Respondent's employeebehaviorrules. If theforegoing did constitute the sole reasons for Respondent'sfailure to grant French's application for full-timeemploy-ment, then it follows that the refusal to grant French's ap-plication was not violative.However,the principal witness presentedby theRespon-dent to support its contentionthat workas a full-time nurs-ing assistant was deniedFrench forgood cause was, again,VicePresidentVictory.Ihave heretoforedisposed ofVictory's testimonialaccusations againstFrench with re-gard to the removal of thenewly postedrevised no-solicita-tion rule from the Respondent'sbulletin board. I havecredited French's testimony to the effect that another em-ployeeactually removedthe document and handed it toFrench.However,French's participation in this particularepisode does substantiatethe fact that Frenchdid engagein conduct which was less than completely proper. Al-though on the day in question French did enter the surgeryarea on the fourth floor of the Hospital whereVictory testi-fied employees were not permitted to enter unless properlyclothed in surgical attire,as noted above,French crediblytestified that he was accompanied to the-fourth floor,through the surgery area,by Lightford,French's immedi-ate superior,and Lightford did not deny French entry intothe area nor did he later reprimand French for doing so.Lightford did not in any way controvert French's testimo-ny in.this respect.With regard to other matters, Victory testified that theturnover of employees during the period involved hereinwas verysmall, that there were many qualified applicantsfor the positions open and, generally,French.was not anideal employee in that he violated Respondent's rules.However,Ihave in other instances refused to creditVictory's testimony and I cannot in this instance,therefore,creditVictory's testimony to the effect that there weremany qualified applicants for a very few jobs because ofthe fact that the employee turnoverwas so small.Victory'stestimony in this regard is unsupported by any records of-fered in evidence by the Respondent or by any other testi-mony. Therefore, I do not credit Victory's unsupported tes-timony with regard to these reasons why French was notassigned the requested work.Victory furthertestified to the effect that French desiredonly to work on the 3-to 11-p.m..shift and that there wereno openings on that shift for French.However, theRespondent's own statistical records show that French'sapplication for full-time work was for any shift.Itwas ap-proximately 1 month later that French informed Victorythat he would prefer the3-to 11-p.m. shift, but did notwithdraw his application for assignment to other shifts.This was explained credibly by French in that he couldarrange hiswork at the Vanderbilt University laboratory insuch a manner as to accommodate for any shift that Re-spondent saw fit to assign him. Additionally,from the datethat French made application for full-time status until heinformed Victory that he would prefer to work the 3-to11-p.m. shift,five new nursing assistants were hired as full-time assistants,two of them on the second shift.Moreover,from the time that French made his application for full-time nursing assistant'swork on October 10 up to the dateof the hearing herein, Respondent's records reveal that atotal of 12 full-time nursing assistants were hired and that,after the middle of November 1974, when French ex-pressed his preference for the second,or 3. to 11, shift, afull-time nursing assistantwas hired for that shift. More-over,Victory'sunsupported testimony that there weremany applicants highly qualified for the few job openingsdoes not support a finding that those individuals who werehired after French made his application for full-time workwere more qualified to perform the work than was French.There is little in the record to support a conclusion thatRespondent found fault with French's performance to anyextent before his open activity on behalf of the Union. Andeven after that date,there was no testimony in the recordto show that any actual work performed by French in at- 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDtending patientswas not fully satisfactory. Accordingly, Ifind that none of the foregoing reasons assignedby Victorywith regard to the qualificationsfor workas full-time nurs-ing assistantsor the number of positions thatwere open isdispositive of the issue of whetherFrench was not hired asa full-time employeebecause of discriminatoryreasons.By reason of the foregoing,whatis left tobe explored isthe Respondent's allegationsthat French consistently vio-lated the Respondent's employee rules.However, the onerule which French seemedto consistently disregard was theno-solicitationrule which has heretoforebeen found tohave beenviolative.Accordingly,if the Respondent hasrelied on French's ignoring that rule,then Respondent'sdefense in this respect must fall since it cannotrely uponthe violation of an unlawful rule as the reasonfor not hir-ing French or any other employee.I have further discredited Hamilton's testimony to theeffect that French lied about thereceipt of notification ofcancellation of his work assignmentfor September 20 and22. Accordingly,I find that there is no crediblerecord sup-port for the Respondent's contentionthat French had lied.From all of the foregoing I concludethat while Frenchmight not have been in all respects an ideal employee, aswitnessedby his participationin the removalof the postingof the revised no-solicitationrule from the bulletin boardand, perhaps,by reason of his failing to maintainhis per-son as clean as possible,as testifiedby Hamilton, on thebasis of all of the foregoingthe failure of Frenchto receivean assignment as a full-time nursing assistantin accor-dance with hisapplication on October 10, 1974,was theresult of Respondent's disenchantment with him for engag-ing in activitieson behalf of the Union. Accordingly, I findand concludethat French's failure to receive work as afull-time employee on and afterOctober 10, 1974, was byreason of these activitieson behalf of the Union and wasthereforediscriminatory and violative of Section 8(a)(3)and (1) of the Act.In view of the foregoing finding,I finditunnecessary todetermine whether French's failure to receive more numer-ous work assignments as a PRN wascaused by lack ofavailable work or becauseFrench hadengaged in unionactivity.IV. THE INCIDENTOF JANUARY30, 1975Hereinbefore related was the incident in which,on Janu-ary 30,1975, French entered the premises of the Respon-dent to pick up a paycheck and first proceeded to the cafe-teriawhere he commenced a conversation with a fellowemployee. At that time,the Respondent's assistant vicepresident,Hampton, approached French and asked the lat-ter to leave.When French refused,Hampton called twosecurity guards who then escorted French to the placewhere French received his paycheck and then escorted himout of the building. It should be noted that, at the time ofthe incident,French wasnot on duty.General Counsel contends that the foregoing incidentconstituted a violation of Section 8(a)(l) in that it tendedto interfere with French's Section 7 rights. On the otherhand, the Respondent contends that it had every right toexpel French from Respondent's premises at the time. Re-spondent cites,in support of its contention,its handbookwhich provides in part that "Employees are not permittedto receive visitors while on hospital duty." Accordingly, theRespondent argues, when French went to visit with theotheremployee in the cafeteria he violated theRespondent's rule. Additionally, the Respondent cites thecaseofGTE Lenkurt, Incorporated,204 NLRB 921 (1973),in which the Board held that an employer may close hispremises to its own employees during their nonworkingtime except for that which is characterized as "on dutynonworking time." The Board held that a rule of this na-ture is presumptively valid unless the union can show thatno alternative means of communication is available or thatthe rule was discriminatorily applied. The Board stated inthatcasethat the status of an off duty employee who re-turns to visit an employer's facility"ismore nearly analo-gous to that of a nonemployee, and he is subject to theprinciples applicable to nonemployees."In the instant case there is a failure of proof on the partof the General Counsel to show that, in the first instance,French was engaged in any union or concerted protectedactivity at the time he went into the Hospital and visitedhis friend in the cafeteria. Secondly, it may beassumedthat the rule which the Respondentciteswastechnicallyviolated although there is no proof in the record on theRespondent's part to show that the employee to whomFrench was speaking was "on hospital duty." Thirdly,there is no showing by the General Counsel that Frenchwas subject to disparate treatment in this respect. There isno evidence that other employees were permitted in theHospital when not on duty in order to visit with other em-ployees.In coming to the conclusion,above,taken into consider-ation are the findings heretofore related with regard toother violations committed by the Respondent. While thisseries of violations may be considered a precursor to theejection of French from the cafeteria on Respondent'spremiseson January 30, and although it may further beconsidered that this action against French was merely acontinuation of the pattern of behavior of the Respondenttoward French, I nevertheless conclude that the GeneralCounsel has failed to prove by a preponderance of the evi-dence that the Respondent's action at that time was viola-tive.19 I find that the Respondent properly acted withinlawful limitations in ejecting French.Accordingly,I shallorder dismissed that portion of the complaint which allegesthe Respondent's ejection of French to be violative.19 In arriving at this conclusion,Ihave considered the fact that Hamptondid not testify to deny any of the content of French's testimony with regardto this incident.Nor have I disregarded,in considering all of the facts of thisincident,the statement by Hampton, in response to French's question as towhether the cafeteria was open to everyone,to the effect that it was notopen to French. BAPTIST HOSPITALV. THE EFFECT OF THEUNFAIRLABOR PRACTICES UPONCOMMERCEThe unfair labor practices of the Respondent as set forthin section III, above,occurring in connection with its oper-ations set forth above,have a close,intimate,and substan-tial relationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.VI. THE REMEDYHaving found that Respondent has engaged in certainconduct prohibited by Section 8(a)(1) and (3) of the Act, Ishall recommend that the Respondent be ordered to ceaseand desist therefrom and take specific affirmative action,as set forth below, designed to effectuate the policies of theAct.Having alsofound that Clyde Russell French has beendenied work for discriminatory reasons, it shall be recom-mended that he immediately be offered work and be madewhole for any loss of pay or other benefits sustained as theresult of the Respondent's failure to assign work to him,computed as provided inF.W.Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962).On the basis of the foregoing findings of fact and uponthe entire record I make the following:CONCLUSIONS OF LAW1.The Respondentis anemployer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Local 150-T, Service Employees International Union,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.3.By promulgating and maintaining a no-solicitationrulewhich prohibits employees from soliciting for theUnion during their nonworktime innonwork public areasof the Hospital, the Respondent has violated Section8(a)(1) ofthe Act.4.By disciminatorily reprimanding employee ClydeRussellFrench on October 26, 1974, Respondent has vio-lated Section 8(a)(3) and (1) of the Act.5.By discriminatorily refusing work assignments to em-ployee French, the Respondent has violated and is violat-ing Section 8(a)(3) and(1) of the Act.6.By ejecting French from its premises at a time whenFrench was not on duty and not on any break or lunch-time,the Respondent has not violated Section 8(a)(1) ofthe Actas alleged.7.Theaforesaidunfair labor practices are unfair laborpractices affecting commercewithin themeaning of Sec-tion 2(6) and(7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER20361Respondent, Baptist Hospital, Inc., Nashville, Tennes-see, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Promulgating,maintaining in effect, enforcing, orapplying any rule or regulation prohibiting its employeesfrom soliciting on behalf of any labor organization duringtheir nonworking time in any area of its Hospital which is.a nonworking area including areas open to the public.(b)Reprimanding or disciplining any of its employees inany manner for engaging in union or other protected con-certed activities.(c)Discouraging membership in Local 150-T, ServiceEmployees International Union, AFL-CIO, or any otherlabor organization, by denying any employee work becausesaid employee engages in union or other protected concert-ed activity, or disciminating against any employees in anyother manner in regard to their hire and tenure of employ-ment or any term or condition of employment for like rea-son.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toform, join, or assist, or be represented by Local 150-T,Service Employees International Union, AFL-CIO, or anyother labor oragnization, to bargain collectively throughrepresentatives of their own choosing or to engage in otherconcerted activity for the purpose of collectivebargaining,or other mutual aid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer immediate employment as a full-time nursingassistant to Clyde Russell French or a substantially equiva-lent position to that to which he would have been em-ployed had he not been discriminated against, withoutprejudice to any seniority or other rights and privileges hemight have acquired, dismissing if necessary any personshired on or after October 10, 1974, and make French wholefor any loss of earnings he may have suffered by reason ofthe discrimination against him in the manner set forth inthe section of this Decision entitled "The Remedy."(b)Forthwith rescind its rule promulgated about Octo-ber 4, 1974, to the extent that it prohibits its employeesfrom soliciting on behalf of a labor organization duringtheir nonworking time in any nonworking area of the Hos-pital including those areas open to the public.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay,roll records, social security records, timecards, personnelrecords and reports, and all other records necessary to ana-lyze the amount of backpay due under the terms of thisrecommended Order.20 In theevent no exceptions are filed as provided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec.102.48 of the Rules andRegulations,be adopted by the Boardand becomeits findings,conclusions,and Order, and allobjections thereto shall bedeemed waivedfor all purposes. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its Hospital copies of the attached noticespondent immediately upon receipt thereof, and be main-marked "Appendix."HospitalCopies of said notice, on formstained by Respondent for 60 consecutive days thereafter,provided by theRegionalDirector for Region 26 of thein conspicuous places, including all places where notices toNational Labor Relations Board, after being duly signedemployees are customarily posted. Reasonable steps shallby Respondent's representative, shall be posted by Re-be taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 26, in writ-21 In the event thatthe Board'sOrder is enforced by a Judgmentof aing, within 20 days from the date of this Order, what stepsUnited States Court of Appeals,the words in the notice reading"Posted bythe Respondent has taken to comply herewith.Order of the National Labor Relations Board"shall read"Posted PursuantIT IS FURTHER ORDERED that the complaint herein be dis-to a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board.-missed insofar as it alleges violations of the Act not found.